Citation Nr: 9905673	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  94-06 499	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increased rating for residuals of a 
subtotal resection of the stomach, currently rated as 40 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Kimberly E. Harrison Osborne, Counsel


INTRODUCTION

The veteran had active military service from January 1954 to 
December 1957.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a February 1993 
rating decision by the RO which denied an increased rating 
for residuals of a subtotal resection of the stomach, 
evaluated as 40 percent disabling.  The case was remanded to 
the RO in July 1996, and it was returned to the Board in 
December 1998.

In October 1997, the RO denied service connection for 
depression as secondary to the service-connected residuals of 
a subtotal resection of the stomach.  The veteran did not 
appeal the RO's adverse determination.  Consequently, that 
issue is not before the Board.


FINDING OF FACT

The veteran's residuals of a subtotal resection of the 
stomach are manifested by postgastrectomy syndrome which is 
severe in degree.


CONCLUSION OF LAW

The criteria for a rating of 60 percent for residuals of a 
subtotal resection of the stomach have been met.  38 U.S.C.A. 
§ 1155 (West 1991 & Supp. 1998); 38 C.F.R. § 4.114, Code 7308 
(1998).






REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran's service medical records show that he complained 
of abdominal pain.  In January 1957, he was found to have a 
duodenal ulcer with large crater at the base of the bulb.  In 
April 1957, he underwent a subtotal gastrectomy, removing 
approximately 75 percent of the stomach.  He was released 
from active duty in December 1957.

In March 1958, the RO granted service connection for subtotal 
resection of the stomach and assigned a 40 percent rating.  
This rating has remained in effect to date.

In September 1981, the veteran was hospitalized for stomal 
gastritis and adenomatous polyp of the distal colon.

Medical records since the 1980s refer to treatment of a 
number of significant disabilities which are non-service-
connected.  For example, in 1989 the veteran underwent a 
laryngectomy and radical neck dissection for throat cancer.  
Later in 1989 he fractured a hip.  Other records show ongoing 
treatment for these conditions as well as chronic lung 
disease, a prostate disorder, etc.

On a December 1992 VA examination, the veteran related that 
he had occasional nausea.  He denied any vomiting or 
recurrent hematemesis or melena.  He stated that he had 
occasional indigestion which lasted several hours after spicy 
meals but that his main complaint was nausea.  It was noted 
that his weight was the same as it was last year at 165 
pounds.  The diagnosis was peptic ulcer disease status post 
subtotal gastrectomy, symptomatic.

In a March 1994 statement, the veteran related that he was 
limited in his food consumption due to his stomach operation.  
He stated that he was not able to eat breakfast without 
severe nausea and that he had to take vitamins due to stomach 
problems.  He stated that it was impossible to eat a full 
meal at any given time.

During an April 1994 RO hearing, the veteran testified that 
he had symptoms such as watery stools, nausea, circulatory 
problems, and sweating after meals.  He also stated that he 
had had blood in his stool.  The veteran indicated he weighed 
about 160 pounds and this was his normal weight.

Numerous VA and private medical records from the 1990s refer 
to both the service-connected postgastrectomy condition and 
non-service-connected ailments.  July 1994 laboratory studies 
showed the veteran had slightly low iron, hemoglobin, and 
hematocrit.  A September 1994 medical report notes that the 
veteran had multiple medical problems and had loss of weight 
and was anemic.  He reportedly had an EGD later in 1994 which 
showed no abnormality around the site of the prior stomach 
surgery.  A December 1994 operating report for a colonoscopy 
for polyps notes that the veteran had iron deficiency anemia.  
When the veteran was seen in April 1995 he reported he had 
lost 11 pounds due to nausea after eating but had recently 
gained 5 pounds.  June 1995 reports show that the veteran 
complained of losing weight and of having a poor appetite.  
He stated that he became nauseated after he ate.  The 
physician prescribed medication.  His weight was 157 pounds.  
He stated that his weight had ranged from 158 to 167 pounds.  
It was reported that the veteran was put on iron replacement 
and that because of improvement he was told to stop taking 
the iron replacement.  Laboratory studies revealed that his 
iron count was within normal range.  In October 1995, the 
veteran complained of nausea after eating, and the assessment 
was possible delayed gastric emptying.

A July 1996 outpatient treatment report notes that the 
veteran complained of nausea with eating, loss of appetite, 
and weight loss.  In December 1996, he reported for treatment 
stating that he had a loss of appetite and that he had not 
eaten in one week.  A December 1996 treatment report notes 
that the veteran had anemia of unclear etiology.  In December 
1996, the veteran received private treatment due to a 
complaint of abdominal discomfort.  He weighed 153 pounds, 
and he said he had not been able to eat for several days and 
had lost 10 pounds.  It was felt that the veteran's abdominal 
complaint was due to his laryngectomy.  It was reported that 
he was probably doing a lot of air swallowing and that he may 
be slightly obstructed secondary to stool.  In April 1997, 
the veteran reported to his private physician that he 
experienced nausea after eating on a regular basis.  He said 
the nausea lasted for approximately 45 minutes and he did not 
try to eat when he was nauseated.  His weight was 150 pounds.  
An April 1997 upper GI and small bowel study revealed an 
impression of non-obstructing, subtle schatzki's ring; 
reflux; and status post Billroth II with no abnormalities of 
the remaining stomach or of the anastomosed jejunum. 

On VA examination in May 1997, the veteran stated that since 
his stomach surgery, he could only eat small meals because he 
became nauseous after eating large meals.  He stated that he 
would only vomit after moving around after meals.  He denied 
diarrhea or abdominal pain, but stated that he became dizzy 
and lightheaded after eating.  He stated that in order to 
minimize his symptoms he had to eat small amounts.  He 
related having one bowel movement a day but if he did not 
take his psychiatric medication he could have up to 3 bowel 
movements a day.  His weight was 149 pounds which was up from 
132 pounds one year ago.  The veteran reported that his 
maximum weight over the past year had been up to about 152 
pounds.  It was reported that the veteran was slightly 
anemic.  He denied periodic vomiting, hematemesis or melena.  
He complained of having pain in the right upper quadrant 
which was relieved with eating.  He said that the pain did 
not last very long and that he got it once every other day.  
The physician related that the veteran had undergone a number 
of upper endoscopies and colonoscopies by an outside 
physician and that as far as he knew these studies did not 
show any significant pathology.  The physician reported that 
the veteran was status post gastric resection and that he had 
a diagnosis of what sounded like dumping syndrome which 
necessitated eating small frequent meals a day.  He stated 
that it did not seem as though the dumping was as severe as 
he had seen in other patients.  However, the physician stated 
that he believed that there were a number of abnormalities 
which should be looked into, specifically the drop in his MCV 
from 86 down to 80.7 from December 1996 to May 1997.  His 
hematocrit in September 1994 was 44.2 with an MCV of 91.4.  
The veteran also had an elevated platelet count of 507,000 
which was abnormal and an elevated white count.  The 
physician stated that the veteran had a problem with syncope 
and that a Holter monitor which did not give any etiology for 
his syncopal episodes.

A May 1997 barium enema revealed two colonic polyps, one 
located in the cecum, the other located in the distal 
transverse colon; and sigmoid diverticulosis and mucosal 
abnormality versus poorly distended colon in the ascending 
portion.

During a February 1998 VA examination, the veteran stated 
that he carried a diagnosis of dumping syndrome.  He related 
that he had approximately three bowel movements a day.  He 
complained of dizziness but stated that his dizziness had no 
relationship to eating and appeared to be orthostatic.  He 
related that over the past few months his diarrhea had gotten 
progressively worse and from the baseline of 3 bowel 
movements a day had gone up to between 7 and 12 bowel 
movements a day.  It was reported that on his last visit he 
weighed 157 pounds and that he weighed 162 on that day.  He 
denied any blood in his stool.  He stated that he had 
nocturnal symptoms and had to get up on a regular basis and 
was awakened from sleep with diarrhea.  He reported that 
there was no relationship between his diarrhea and eating.  
The examiner stated that the veteran utilized city water and 
that his diet liberally consisted of multiple Klondike bars, 
strawberries, and cool whip.  The veteran denied vomiting, 
hematemesis or melena.  He also denied abdominal pain. He 
related that he got distended and had to pass a fair amount 
of gas.  The examiner stated that the veteran was status post 
what he believed was a Billroth II anastomosis and now 
complained of increased diarrhea.  He related that a number 
of possible etiologies existed for his increased diarrhea.  
He stated that obviously the one highest on the list would be 
some sort of dumping syndrome but that it was not terribly 
typical of dumping in the sense that it did not correspond to 
food intake, as was usually the case.  He noted other 
possibilities included lactase insufficiency and deficiency 
in a patient who enjoys large amounts of cool whip and ice 
cream.  He stated that it could be irritable bowel syndrome 
with bloating, gas, and mostly diarrhea.  He related that 
other possibilities would include and are much further down 
the line, things like ova and parasites, possibly Giardia in 
a patient who has had a Billroth II and may be at a higher 
risk and various tumors.  He related that the veteran also 
suffered from anemia which was probably secondary to the 
Billroth II, as a work-up by private gastroenterologist had 
not revealed any other etiology for the veteran's anemia.

II.  Analysis

The veteran's claim for an increase in a 40 percent rating 
for his service-connected residuals of a subtotal resection 
of the stomach is well grounded, meaning plausible.  The file 
shows that the RO has properly developed the evidence, and 
there is no further VA duty to assist the veteran with his 
claim.  38 U.S.C.A. § 5107(a).  

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

The veteran's residuals of a subtotal resection of the 
stomach is currently rated 40 percent under 38 C.F.R. 
§ 4.114, Code 7308, postgastrectomy syndromes.  A 60 percent 
rating is assigned when the condition is severe; associated 
with nausea, sweating, circulatory disturbance after meals, 
diarrhea, hypoglycemic symptoms, and weight loss with 
malnutrition and anemia.  A 40 percent rating is assigned 
when the condition is moderate; less frequent episodes of 
epigastric disorders with characteristic mild circulatory 
symptoms after meals but with diarrhea and weight loss. 

The veteran claims that he is entitled to the next higher 
rating of 60 percent for the residuals of the subtotal 
resection of the stomach.  He alleges that he has nausea, 
circulatory problems, sweating after meals, weight loss, 
diarrhea, and anemia as a result of the service-connected 
disorder.  

The medical evidence demonstrates that over the past several 
years the veteran has had frequent periods of weight loss, 
nausea and diarrhea associated with eating, and anemia.  
These findings have at times been associated with the 
service-connected postgastrectomy syndrome, and at other 
times they have been associated with non-service-connected 
disorders or unknown causes.  At the latest VA examination, 
the doctor indicated that increased diarrhea and anemia were 
most likely associated with the service-connected 
postgastrectomy syndrome.  Anemia is one of the findings for 
a 60 percent rating but not a 40 percent rating under Code 
7308.  The medical evidence does not clearly show that the 
veteran has each and every one of the findings listed for a 
60 percent rating under Code 7308, but such is not required 
for a higher rating as long as there are sufficient 
characteristic findings to identify the degree of disability 
from the condition.  38 C.F.R. § 4.21.

After a review of all the evidence, and with application of 
the benefit-of-the-doubt rule, the Board finds that the 
veteran's postgastrectomy syndrome more nearly approximates a 
severe (60 percent) than a moderate (40 percent) disability 
within the meaning of Code 7308, and thus the higher rating 
will be assigned.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 4.7.  
For these reasons, an increased rating, to 60 percent, is 
granted for the veteran's residuals of a subtotal resection 
of the stomach.


ORDER

An increased rating, to 60 percent, for residuals of a 
subtotal resection of the stomach is granted.

		
	L. W. TOBIN
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

